COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS


  MARIO ERNESTO MARTELL,                          §
                                                                  No. 08-18-00180-CR
                    Appellant,                    §
                                                                     Appeal from the
  v.                                              §
                                                             Criminal District Court No. One
  THE STATE OF TEXAS,                             §
                                                                of El Paso County, Texas
                    Appellee.                     §
                                                                    (TC# 990D03958)
                                                  §


                                        JUDGMENT

       The Court has considered this cause on the record and concludes there was error in the trial

court’s judgment adjudicating guilt. We therefore reverse the trial court’s judgment adjudicating

guilt and remand the cause to the trial court with instructions to dismiss the motion to adjudicate.

This decision shall be certified below for observance.

       IT IS SO ORDERED THIS 20TH DAY OF NOVEMBER, 2020.


                                              GINA M. PALAFOX, Justice

Before Alley, C.J., Rodriguez, and Palafox, JJ.